Citation Nr: 1212523	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected status post right mandibular condylar fracture. 

2.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, which granted service connection for status post right mandibular condylar fracture, and assigned a 10 percent evaluation, effective May 31, 2006, and which denied service connection for asbestos exposure.

The Board notes that the evaluation assigned to the Veteran's service-connected status post right mandibular condylar fracture was increased to 20 percent, effective May 31, 2006, in an October 2010 rating decision.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2012, a videoconference hearing was held before the undersigned Veterans Law Judge at the San Antonio, Texas, RO. A transcript of this proceeding has been associated with the claims folder.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of the service-connected condition on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected status post right mandibular condylar fracture prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected status post right mandibular condylar fracture is manifested by complaints of pain, lateral excursion range of motion of 0 to 4 mm, and inter-incisal range of motion greater than 20 mm. 
	
2.  On November 16, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the appeal of the issue of entitlement to service connection for asbestos exposure is requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for service-connected status post right mandibular condylar fracture have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.150, Diagnostic Code 9905 (2011).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for asbestos exposure by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for asbestos exposure, the Veteran has withdrawn his appeal of this issue, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to this claim.

With respect to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters dated in September 2006 and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned.

Further, the Board notes that for initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with an examination for his service-connected status post right mandibular condylar fracture most recently in November 2011.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent for service-connected status post right mandibular condylar fracture. 

In a June 2007 rating decision, the RO granted service connection for status post right mandibular condylar fracture, and assigned a 10 percent evaluation, effective May 31, 2006, under Diagnostic Codes 9999-9905.  This evaluation was later increased to 20 percent, effective May 31, 2006, in an October 2010 rating decision.  The Veteran is seeking a higher evaluation.

Diagnostic Code 9905 evaluates limited motion of temporomandibular articulation. 
Under this diagnostic code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  The note accompanying this diagnostic code indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 
In November 2011, the Veteran underwent a VA contract examination.  The Veteran reported that he has been diagnosed with degenerative joint disease right and left temporomandibular joints and anterior disc displacement left temporomandibular joint with reduction.  The Veteran reported that after separation from active service he started to have problems with pain in the jaw, headaches, and popping of the jaws.  He has never had any treatment for this problem.  He has only 5 teeth and a fractured upper tooth left so as much pain now from grinding his teeth.  The Veteran reported difficulty opening his mouth.  He indicates there is an abscess with drainage as often as when he needs a tooth extracted.  He details difficulty chewing as often as 3 times per day.  He states he cannot chew hard foods but he can chew soft food.  He experiences swelling at right side of the jaw, which lasts varies.  He describes pain in the right side of his jaw about the middle of the ear extending upward.  He describes that the pain occurs constantly and is at a severity level of 9.  He reports opening wide and moving the jaw side to side causes pain.  The jaw makes clicking and popping sounds and locks open at times.  The jaw feels tired after eating and hurts in the morning upon waking up.  He has headaches on a regular basis.  The pain interferes with his sleeping at night and his daily activities.  The Veteran does not experience difficulty talking.  The Veteran reports experiencing flare-ups which impacts the ability of the TMJ to function.  The Veteran describes the impact is that it is hard to chew and occasionally the jaw locks up.  Upon examination, the lateral excursion initial range of motion is 0 to 4 mm, though there is evidence of painful motion at 0 to 4 mm.  Repetitive motion is 0 to 4 mm.  Inter-incisal range of motion is greater than 40 mm, though there is objective evidence of painful motion at 31 to 40 mm.  Repetitive range of motion is 31 to 40 mm.  The examiner noted that the Veteran's range of motion conforms to the normal range of motion identified.  The examiner noted that the Veteran experiences additional limitation of range of motion following repetitive use and functional loss/functional impairment.  The following are the contributing factors to the additional limitation: bilaterally less movement than normal and bilaterally pain on movement.  The Veteran experiences localized tenderness/pain on palpation of joints or soft tissues bilaterally.  The Veteran has clicking or crepitation of joints or soft tissues on the left.  There are no remaining maxillary teeth other than tooth number 9, which is fractured to the gingiva.  Only teeth numbered 21, 22, 27, and 28 remain on the mandibular arch.  There are no dentures replacing the missing teeth.  The panoramic x-ray is abnormal.  There are findings of missing teeth, specifically, teeth numbered 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 29, 30, 31, and 32.  There are findings of fractured teeth, specifically tooth number 9.  There are no other significant diagnostic test findings or results.  The examiner diagnosed the Veteran with degenerative joint disease of the right and left temporomandibular joint.  The subjective factors are the following: difficulty and pain when chewing; opening wide and moving the jaw side to side causing pain; the jaw making clicking and popping sounds and locking open at times; the jaw feeling tired after eating a big meal and hurting in the morning upon waking up; pain in the jaw and temple areas; headaches on a regular basis; and the pain interfering with his daily activities and his sleeping at night.  The objective factors include the following: pain to palpation bilaterally by the angle of the mandible, behind the ears, the temporomandibular joint areas, and the temple and pterygoid muscles; a reciprocal clicking noise at 35 mm of opening on the left side; a reduction in the repetitive inter-incisal opening of the mouth; and a reduction in the repetitive lateral excursive movements of the mandible to both the right and left sides.  The TMJ does not impact his ability to work.  The examiner noted that the residuals of the Veteran's status post right mandibular condylar fracture is as likely as not degenerative disc disease of both the right and left temporomandibular joints with anterior disc displacement of the left temporomandibular joint.

The Veteran also underwent a VA examination in December 2006.  At this examination, the Veteran complained of missing teeth.  The only teeth present were numbered 9, 21, 22, 23 (which is fractured), 27, 28, and 29.  Mandibular movements appear within normal limits but cannot be measured due to the absence of teeth.  Midline is not applicable due to loss of maxillary incisors.  Occlusion is not applicable due to the loss of posterior teeth and his maxillary cuspids.  There is no deviation noted on opening or closing.  There is crepitance in the left temporomandibular joint with mandibular movements.  There is mild to moderate tenderness over the left temporomandibular joint and in the right suboccipital region.  There is no other tenderness to palpation of the muscles of mastication.  The Veteran complains of pain in his jaw and his inability to chew due to loss of teeth.  The Veteran also indicated that he believes that his neck pain and limited movement with headaches is a result of the injury sustained by his fall.  The examiner concluded by noting that it is speculation whether the loss of teeth is a result of this mandibular fracture and fall.  Unquestionably, the dental records establish the fact that the Veteran did experience a right condylar fracture and fracture of two or more teeth.

Additionally, the Board has reviewed the remaining medical evidence of record.  In an August 2010 medical record from Gonzaba Medical Group, a private physician noted that the Veteran has suffered chronic pain as well as teeth problems as a result of his fracture.  In a May 2009 private medical record from a D.D.S., it was noted that the Veteran was seen for painful temporomandibular joint with limitation of opening and chronic headaches.  It was further noted that the Veteran has a 9/10 facial pain and headaches with 4/10 jaw function resulting in a 6/10 disability on subjective evaluation.  The Veteran demonstrated a maximum incisor opening without pain to 25 mm and with pain to 30 mm.  His right lateral movement is in the normal range at 14 mm but limited left lateral movement at 9 mm.  His right TMJ demonstrated an audible pop on closing at 21 mm.  Crepitus is present bilaterally.  His occlusion is nonexistent secondary to multiple missing teeth.  He has a slight skeletal Class III tendency.  Panorex demonstrated loss of TMJ symmetry and a decreased intra articular space on the right.  The Veteran was diagnosed with right TMJ: status post condyle fracture, degenerative joint disease and anterior disc displacement with reduction, and left TMJ: degenerative joint disease.  The maximum incisor opening was recorded at 30 mm, and at 25 mm without pain.  Right lateral movement was recorded at 14 mm and left lateral movement was recorded at 9 mm.  

The Board has considered assigning the Veteran an increased evaluation under Diagnostic Code 9905.  However, there is simply no clinical evidence of record reflecting that he has inter-incisal range limited to 20 mm or less.  Additionally, as noted above, this diagnostic code indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  As such, an increased evaluation is not warranted under Diagnostic Code 9905.

The Board notes that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the medical evidence of record reflects that the Veteran experiences additional limitation of motion following repetitive use.  However, this additional limitation of motion has already been considered in assigning the current 20 percent evaluation.  There is no clinical evidence of record documenting that the Veteran experiences additional limitation of motion on repetitive use or due to pain to the extent that he meets the criteria for an evaluation in excess of 20 percent.  Therefore, the Board finds that the current 20 percent rating already contemplates the Veteran's functional loss, and that an increased rating under Deluca is not warranted.

The Board has reviewed the remaining diagnostic codes relating to dental and oral conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 
 
The Board does note that the Veteran is missing a number of teeth.  However, the December 2006 VA examiner specifically indicated that it is speculation whether the loss of teeth is a result of the Veteran's mandibular fracture and fall.  Moreover, the Board notes that Diagnostic Code 9913 evaluates loss of teeth, due to loss of substance or body of maxilla or mandible without loss of continuity.  As the evidence of record does not reflect that the Veteran has lost his teeth due to loss of substance or body of maxilla or mandible as a result of his service-connected status post right mandibular condylar fracture, the Board finds that neither an increased nor separate evaluation is warranted under this diagnostic code for the Veteran's service-connected disability. 

Additionally, the Board recognizes that the Veteran has also attributed other disabilities to his service-connected status post right mandibular condylar fracture, such as headaches, neck pain, hearing loss, hypertension, and coronary artery disease.  However, the Board notes that these disabilities were separately adjudicated by the RO in the April 2011 rating decision, but these claims were not appealed.  As such, these issues are not currently on appeal before the Board and need not be addressed in evaluating the issue on appeal.  However, the Veteran remains free to attempt to reopen these claims in the future if he wishes to do so.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected status post right mandibular condylar fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to service connection for asbestos exposure.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for asbestos exposure and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.















ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected status post right mandibular condylar fracture is denied. 

The appeal of the issue of entitlement to service connection for asbestos exposure is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


